Citation Nr: 1340250	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 11, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to November 1973 and 
February 1980 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied TDIU.

Subsequently, the Board remanded the claim for further development in July 2010 and again in April 2013.  Specifically, the claim was remanded in April 2013 for the RO to assign a disability rating for the Veteran's service-connected acquired psychiatric disability, and, subsequently, to address the issue of TDIU.  The RO assigned a 30 percent rating for the Veteran's acquired psychiatric disorder in April 2013, and in a July 2013 rating decision, increased the rating to 100 percent, effective July 11, 2013.  Therefore, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, based on the July 2013 rating decision,  the Board has characterized the issue on appeal as entitlement to a TDIU prior to July 11, 2013.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

As of September 18, 2010, the evidence shows that the Veteran's service-connected disabilities rendered him unemployable.




CONCLUSION OF LAW

As of September 18, 2010, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In June 2004, the Veteran submitted a claim for entitlement to a TDIU, stating that his migraines prevented him from continuing to work as a firefighter; he stated that he last worked full-time in 2003.  Documentation from Worcester Fire Department, submitted in September 2004, confirmed that the Veteran last worked in April 2003 and was given retirement benefits.  The Veteran has also reported two years of college education and training as an electrician.
  
When the Veteran first applied for a TDIU, his service-connected migraines were rated as 50 percent disabling, effective January 6, 2006.  The Veteran was also service-connected for a left ankle disability, which was rated as 0 percent disabling, effective April 15, 1982.  However, since that claim, the Veteran was granted service-connection for an acquired psychiatric disorder, which was rated as 30 percent disabling, effective September 20, 2006.  The Veteran's schedular rating was subsequently increased to 100 percent as of July 11, 2013.  

Therefore, the Veteran's service-connected disabilities have combined to a 100 percent rating since July 11, 2013, 70 percent as of September 20, 2006, and 50 percent from January 6, 2006.  As such, the Veteran did not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU until September 20, 2006.  Prior to that time, the Veteran's TIDU was considered under 38 C.F.R. § 4.16(b).

Beginning with the consideration of TDIU prior to September 20, 2006, VA treatment records illustrate that the Veteran has a history of migraines, dating back to at least 1999.  Documented symptoms included visual impairment and vertigo issues.  The Board recognizes that the Veteran's migraines and associated symptoms have clearly resulted in occupational impairment, as reflected by his maximum rating of 50 percent for his migraines; however, the evidence does not show that his symptoms rendered him unemployable.

In September 2003, the Veteran underwent a VA examination in which he reported that his migraines would last from five minutes to thirty minutes and were triggered by flashing lights.  The Veteran indicated he would have to pull over if he had a migraine while driving and cover his eye.  The examiner identified "functional loss" but did not provide any indication of occupational impairment. 

In October 2004, "Dr. R.K." submitted a letter stating that the Veteran suffered from migraines and that he could not work as a firefighter because he could not avoid triggers, such as flashing lights, loud noises, irregular sleep, stress, and strong fumes.

Next, in a March 2005 VA examination, the examiner opined that the Veteran could not work as a firefighter because sleep disturbance, noise, fumes, and strobe light effects on the fire trucks triggered his headaches.  Therefore, the examiner did not indicate that the Veteran was unemployable; instead, the examiner only precluded the Veteran from employment as a firefighter and did not find him unable to secure or follow a substantially gainful occupation in an alternative occupation, such as an electrician position in accordance with this reported occupational training.  

In March 2006, the Veteran reported his involvement in vocational rehabilitation, indicating that he planned to complete additional college coursework.  

In August 2006, the Veteran reported that he was working as an electrician with National Grid Electric Company ("National Grid") for approximately one and a half months.  The Veteran stated he was "having difficulty" and expressed concern that he would be unable to maintain his employment.  However, he continued working.

In addition, the Veteran's claim was submitted to the Director of the Compensation and Pension Service for consideration of entitlement to an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  After reviewing the evidence, the Director concluded in a May 2012 memorandum that there was "no overall finding of unemployability due solely to migraines."  

The Board agrees with the Director's finding that the Veteran's migraines did not render him unemployable prior to September 2006 under 38 C.F.R. § 4.16(b).  In sum, the evidence shows that while the Veteran's headaches, which were rated at the maximum 50 percent, impaired his ability to work as a firefighter, he was not unable to secure or follow a substantially gainful occupation, especially considering the Veteran has two years of college education and training as an electrician that enabled him to work at National Grid.  

Turning to the appeal period after September 20, 2006, the Veteran's combined rating was 70 percent based on his disability ratings for his left ankle, migraines, and acquired psychiatric disability.  The evidence continues to show that the Veteran was unable to work as a firefighter.  

However, as will be discussed below, his service-connected disabilities rendered him unemployable beginning in September 2010.

VA treatment records from October 2006 indicate the Veteran no longer worked at National Grid because it was "too emotionally destabilizing to shut off people's power."  Therefore, while such an explanation tends to show that the Veteran was emotionally impacted by such work, it does not show that the Veteran was unable to work as an electrician in an alternative setting that would not involve public utilities.  

Also in October 2006, the Massachusetts Public Employee Retirement Commission granted the Veteran's retirement from the Fire Department based on his migraine headaches.  Again, the Board does not doubt that the Veteran's migraines would impact his ability to work as a firefighter.  However, the finding of the Commission does not indicate the Veteran was employable, that is, that he could not secure substantially gainful employment in an occupation other than firefighting.  

Subsequently, in November 2006, the Veteran had begun schooling and described it as "interesting and challenging."  At that time, there was no overt evidence of psychosis, and the Veteran was described as a "moderately compensated man" with major depression and PTSD, which the Board would expect with such a high disability evaluation.

In January 2007, the Veteran reported difficulty completing coursework because studying triggered migraines.  A VA social worker wrote a letter in support of the Veteran's request to change his vocational rehabilitation program from a college degree to a certificate training program for H/VAC training.  The VA provider indicated that such a hands-on program would provide the Veteran with a "better opportunity to be successfully re-trained and able to enter the job market again."

A February 2007 report from the Veteran's psychiatrist, "Dr. M.L." indicated the Veteran was being treated for chronic depression.  Dr. M.L. discussed the Veteran's symptoms, which were indeed severe, but she did not suggest he was unable to secure a substantially gainful occupation. 

In August 2007, the Veteran requested a letter from VA stating that he could not "go back to work."  The records indicate VA called the Veteran to explain that an authorization form would be required to release such information to a third party.  There is no further discussion of the letter or identification of the employer to which the Veteran was referring.  He continued to seek treatment at VA for migraines and depression. 

In March 2008, the Veteran again requested a letter from VA to submit for work absences.  He specified he had missed work due to both the flu and migraines.  

In May 2008 VA treatment records, the Veteran reported that he had been working as a painter for Assumption College.  However, on the fourth day of his employment, he was asked to paint in a boiler room.  He experienced a migraine with severe visual distortions.  The treatment record noted that each time the Veteran has been unable to return to work, including the recent work as a painter, he experienced depressive episodes. 

In December 2008, the Veteran sought treatment for migraines and depression, stating his migraines and depression affected his ability to work.  He expressed that he could not commit to another job at that time.  During the visit, an MRI from June 2008 was also reviewed.  The medical provider noted there was no concern of epilepsy, progressive strokes, or other structural lesion.  Depression was considered  "dominant," with migraines exacerbating his condition.  The Veteran's treatment was deferred to his psychiatrists.

From December 2008 through September 2010, VA treatment records note the Veteran's continued report of migraine headaches and depression.  By September 2010, the Veteran's migraines were described as "well controlled," but he still experienced migraines with visual scotoma.  His triggers were identified as reflected light, loud noise, and strong fumes.  He was advised not to drive by himself and that he only travel within a local radius.  The Veteran's depression persisted throughout this time period as well, and he was described as "functionally impaired."  However, he was consistently described as alert and oriented with no overt evidence of psychosis or suicidal and homicidal ideation.  His judgment and insight were improving and his speech was not pressured.  

Moreover, in June 2010, Dr. M.L. submitted a letter to offer her opinion that the Veteran's depression was more likely than not caused by his military service; she did not indicate the Veteran, in her opinion, was unemployable.  Therefore, Dr. M.L.'s letter tends to provide evidence linking the Veteran's depression symptoms to service, which has already been established in granting service connection for an acquired psychiatric disability, effective September 2006.  

In August 2010, the Veteran's wife submitted a statement asserting her husband's symptoms affected his employability, attaching a review of a book about the challenges World War II veterans faced when returning from combat.  However, the Veteran did not serve in World War II; his first period of active service was in 1973.  Moreover, the article was not accompanied by the opinion of any medical expert relating the general information to the Veteran's specific claim, to include whether his service-connected acquired psychiatric disorder precluded him from substantially gainful employment.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).   As such, the Board concludes that the article is insufficient to establish a TDIU rating for the Veteran.  

On September 18, 2010, the Veteran underwent a VA examination for mental disorders.  At that time, the Veteran described his work history, explaining he worked as an electronic technician before earning an Associates Degree in Fire Science and becoming a firefighter.  The examiner diagnosed the Veteran with PTSD.  However, the examiner indicated that the Veteran's PTSD was due to his experiences as a firefighter and difficulty with romantic relationships, not active service.  Nonetheless, the examiner found total occupation and social impairment due to the Veteran's mental disorder.  The examiner stated that the Veteran appeared to be "permanently disabled."

On September 22, 2010, the Veteran's vocational rehabilitation was suspended because the Veteran stated he was unable to work due to the effects of his service-connected disabilities.  This does not support the claim as it indicates the Veteran ended the program, not VA. 

In August 2012, the Veteran submitted another letter from Dr. M.L. in which she described the Veteran's depression symptoms and concluded that the Veteran was unable to be employed, describing him as "permanently disabled."  Dr. M.L. further opined that the Veteran's depression began in service when his wife left him to raise their children on his own.  She explained that the Veteran already suffered from migraines and "spun in a cycle of depression and headaches."

The Veteran was afforded several VA examinations in July 2013 to assess the impact of his service-connected disabilities (left ankle, migraine headaches, and acquired psychiatric disability) on his employability.  First, regarding the Veteran's left ankle disability, the examiner found that this disability did not impact his ability to work.  Next, regarding the Veteran's migraines, the examiner noted the Veteran reported prostrating headaches less than once very two months and concluded the Veteran's migraines also did not impact his ability to work.  

In terms of the Veteran's acquired psychiatric disability, the examiner emphasized the August 2012 letter from Dr. M.L as an indication that the Veteran was totally impaired for purposes of sedentary or physical work.  The examiner noted the Veteran's difficulty continuing his education due to an inability to concentrate and attendance issues.  Therefore, the examiner found the Veteran to be totally impaired for purposes of sedentary or physical employment due to his service-connected acquired psychiatric disorder.   

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a TDIU rating from September 18, 2010.  

The Board acknowledges the examiner linked the Veteran's current symptoms to non-military related PTSD; however, the Board sees no practical manner to distinguish between these issues.  As such, on that date, a VA examiner found total occupational and social impairment due to the Veteran's acquired psychiatric disorder.  Also in September 2010, the Veteran discontinued vocational rehabilitation because he stated he was unable to work.  Finally, the Veteran's treating physician in August 2012 and the VA examiner in July 2013 also opined that the Veteran was totally disabled.   

Thus, the Board has considered all of the evidence of record, including the VA opinions, private treatment records, vocational rehabilitation records, and statements by the Veteran and his wife, and finds that the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation as of September 18, 2010.  It is important for the Veteran to understand that this finding is only possible in giving him all benefit of the doubt.  A later date is simply not possible as significant evidence does not support even the Board's current grant, let alone earlier.  

The Board also notes that Bradley v. Peake, 22 Vet. App. 280 (2008) is not applicable to this claim.  Although the Veteran was not yet service-connected for his acquired psychiatric disability when testifying at his May 2010 hearing, the Veteran stated that a combination of his disabilities, to include his migraines and acquired psychiatric disability, rendered him unemployable.  There is also no indication that the Veteran has filed for special monthly compensation (SMC).  Moreover, even if the Veteran were to file for SMC under 38 U.S.C. § 1114(s) based on his 100 percent rating for his acquired psychiatric disability, his service connected migraines are only evaluated as 50 percent disabling.  Therefore, benefits under 38 U.S.C. § 1114(s) could not be granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 

ORDER


As of September 18, 2010, entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


